 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JORDAN M.S. HASTIE,                               No. 2:18-cv-0898 CKD
12                       Plaintiff,
13           v.                                         ORDER
14    NANCY A. BERRYHILL, Acting
      Commissioner of Social Security,
15
                         Defendant.
16

17

18          Plaintiff seeks judicial review of a final decision of the Commissioner of Social Security

19   (“Commissioner”) denying an application for Supplemental Security Income (“SSI”) under Title

20   XVI of the Social Security Act (“Act”). The parties have consented to Magistrate Judge

21   jurisdiction to conduct all proceedings in the case, including the entry of final judgment. For the

22   reasons discussed below, the court will grant plaintiff’s motion for summary judgment and deny

23   the Commissioner’s cross-motion for summary judgment.

24   BACKGROUND

25          Plaintiff, born in 1996, applied on June 16, 2014 for SSI, alleging disability beginning

26   December 15, 2006. Administrative Transcript (“AT”) 21, 32, 191. He later amended his alleged

27   ////

28   ////
                                                       1
 1   onset date to June 16, 2014.1 (AT 66.) Plaintiff alleged he was unable to work due to a learning

 2   disability and partial trisomy 13. AT 245. In a decision dated August 19, 2016, the ALJ

 3   determined that plaintiff was not disabled.2 AT 21-34. The ALJ made the following findings

 4   (citations to 20 C.F.R. omitted):

 5                  1. The claimant has not engaged in substantial gainful activity since
                    June 16, 2014, the application date.
 6
                    2. The claimant has the following severe impairments: chromosomal
 7                  disorder and intellectual disability.
 8

 9   1
      Regardless of plaintiff’s alleged disability onset date, SSI is only available from the month after
     he filed his application. See AT 21, citing 20 C.F.R. § 416.335.
10
     2
             Disability Insurance Benefits are paid to disabled persons who have contributed to the
11
     Social Security program, 42 U.S.C. § 401 et seq. Supplemental Security Income is paid to
12   disabled persons with low income. 42 U.S.C. § 1382 et seq. Both provisions define disability, in
     part, as an “inability to engage in any substantial gainful activity” due to “a medically
13   determinable physical or mental impairment. . . .” 42 U.S.C. §§ 423(d)(1)(a) & 1382c(a)(3)(A).
     A parallel five-step sequential evaluation governs eligibility for benefits under both programs.
14   See 20 C.F.R. §§ 404.1520, 404.1571-76, 416.920 & 416.971-76; Bowen v. Yuckert, 482 U.S.
     137, 140-142, 107 S. Ct. 2287 (1987). The following summarizes the sequential evaluation:
15
                            Step one: Is the claimant engaging in substantial gainful
16                  activity? If so, the claimant is found not disabled. If not, proceed to
                    step two.
17
                           Step two: Does the claimant have a “severe” impairment? If
18                  so, proceed to step three. If not, then a finding of not disabled is
                    appropriate.
19
                           Step three: Does the claimant’s impairment or combination
20                  of impairments meet or equal an impairment listed in 20 C.F.R., Pt.
                    404, Subpt. P, App.1? If so, the claimant is automatically determined
21                  disabled. If not, proceed to step four.
22                        Step four: Is the claimant capable of performing his past
                    work? If so, the claimant is not disabled. If not, proceed to step five.
23
                           Step five: Does the claimant have the residual functional
24                  capacity to perform any other work? If so, the claimant is not
                    disabled. If not, the claimant is disabled.
25

26   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).

27          The claimant bears the burden of proof in the first four steps of the sequential evaluation
     process. Bowen, 482 U.S. at 146 n.5, 107 S. Ct. at 2294 n.5. The Commissioner bears the
28   burden if the sequential evaluation process proceeds to step five. Id.
                                                       2
 1                  3. The claimant does not have an impairment or combination of
                    impairments that meets or medically equals one of the listed
 2                  impairments in 20 CFR Part 404, Subpart P, Appendix 1.

 3                  4. After careful consideration of the entire record, the undersigned
                    finds that the claimant has the residual functional capacity to perform
 4                  a full range of work at all exertional levels but with the following
                    nonexertional limitations: the claimant can perform simple,
 5                  repetitive tasks.

 6                  5. The claimant has no past relevant work.

 7                  6. The claimant was born on XX/XX/1996 and was 18 years old,
                    which is defined as a younger individual age 18-49 on the date the
 8                  application was filed.

 9                  7. The claimant has at least a high-school education and is able to
                    communicate in English.
10
                    8. Transferability of job skills is not an issue in this case because the
11                  claimant does not have past relevant work.

12                  9. Considering the claimant’s age, education, work experience, and
                    residual functional capacity, there are jobs that exist in significant
13                  numbers in the national economy that the claimant can perform.

14                  10. The claimant has not been under a disability, as defined in the
                    Social Security Act, since June 16, 2014, the date the application was
15                  filed.

16   AT 23-33.

17   ISSUES PRESENTED

18          Plaintiff argues that the ALJ committed the following error in finding plaintiff not

19   disabled: The ALJ’s RFC finding that plaintiff could perform simple, routine, repetitive work was

20   not supported by substantial evidence.

21   LEGAL STANDARDS

22          The court reviews the Commissioner’s decision to determine whether (1) it is based on

23   proper legal standards pursuant to 42 U.S.C. § 405(g), and (2) substantial evidence in the record

24   as a whole supports it. Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial

25   evidence is more than a mere scintilla, but less than a preponderance. Connett v. Barnhart, 340

26   F.3d 871, 873 (9th Cir. 2003) (citation omitted). It means “such relevant evidence as a reasonable

27   mind might accept as adequate to support a conclusion.” Orn v. Astrue, 495 F.3d 625, 630 (9th

28   Cir. 2007), quoting Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005). “The ALJ is
                                                        3
 1   responsible for determining credibility, resolving conflicts in medical testimony, and resolving

 2   ambiguities.” Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001) (citations omitted).

 3   “The court will uphold the ALJ’s conclusion when the evidence is susceptible to more than one

 4   rational interpretation.” Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008).

 5          The record as a whole must be considered, Howard v. Heckler, 782 F.2d 1484, 1487 (9th

 6   Cir. 1986), and both the evidence that supports and the evidence that detracts from the ALJ’s

 7   conclusion weighed. See Jones v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985). The court may not

 8   affirm the ALJ’s decision simply by isolating a specific quantum of supporting evidence. Id.; see

 9   also Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989). If substantial evidence supports the

10   administrative findings, or if there is conflicting evidence supporting a finding of either disability

11   or nondisability, the finding of the ALJ is conclusive, see Sprague v. Bowen, 812 F.2d 1226,

12   1229-30 (9th Cir. 1987), and may be set aside only if an improper legal standard was applied in

13   weighing the evidence. See Burkhart v. Bowen, 856 F.2d 1335, 1338 (9th Cir. 1988).

14   ANALYSIS

15          The court first notes the following background findings from the ALJ’s decision: “Genetic

16   testing shows that the claimant has a rare chromosomal disorder called Partial Trisomy 13q . . .

17   associated with shorter life expectancy and other medical problems [including] developmental

18   delays, partial absence seizures, attention deficit disorder, nocturnal enuresis, and intellectual

19   disability. Multiple administrations of psychometric tests confirm he has borderline intellectual

20   functioning.” After the June 2014 application date, plaintiff “worked at REI as part of a college
21   program at Fresno State, the Wayfinders Program, which is a 2-year postsecondary transition

22   program for students with intellectual disabilities. He worked seven hours a week [and] did not

23   earn income at the substantial gainful activity level.” AT 24; record citations omitted.

24          Turning to plaintiff’s argument, “[p]laintiff agrees that, as far as it goes, the ALJ’s RFC

25   for simple, routine, repetitive work . . . is accurate.” (ECF No. 14-2 at 15; record citation

26   omitted). However, plaintiff argues, “[i]n addition to plaintiff’s obvious limitation to simple
27   tasks, the record patently supports additional limitations which, at a minimum, include his

28   demonstrated need for frequent to constant support while performing tasks; that, even with the
                                                         4
 1   support, he can perform such tasks at a slow pace and not always accurately; and a host of

 2   social/interpersonal issues relating to his immaturity and bedwetting/defecating himself.” (Id. at

 3   15-16.)

 4             Social Security Ruling 96-8p sets forth the policy interpretation of the Commissioner for

 5   assessing residual functional capacity. SSR 96-8p. Residual functional capacity is what a person

 6   “can still do despite [the individual’s] limitations.” 20 C.F.R. §§ 404.1545(a), 416.945(a) (2003);

 7   see also Valencia v. Heckler, 751 F.2d 1082, 1085 (9th Cir. 1985) (residual functional capacity

 8   reflects current “physical and mental capabilities”). RFC is assessed based on the relevant

 9   evidence in the case record, including the medical history, medical source statements, and

10   subjective descriptions and observations made by the claimant, family, neighbors, friends, or

11   other persons. 20 C.F.R. §§ 404.1545(a)(1), 404.1545(a)(3). When assessing RFC, the ALJ must

12   consider the claimant’s “ability to meet the physical, mental, sensory, and other requirements of

13   work[.]” 20 C.F.R. §§ 404.1545(a)(4).

14             Here, plaintiff argues, the ALJ improperly discounted the opinions of two physicians, Dr.

15   Tezcan and Dr. Nakagawa, who indicated that plaintiff had nonexertional limitations beyond

16   those reflected in the RFC.

17             A. Dr. Tezcan

18             Dr. Kamer Tezcan was plaintiff’s treating geneticist. In a May 2014 consultation, Dr.

19   Tezcan diagnosed plaintiff with borderline intellectual disability due to partial trisomy 13q and

20   noted that he had a “medical history of developmental delays.” AT 540-541. Dr. Tezcan noted
21   that plaintiff had “no significant problems” psychologically and was “not on any meds.” AT 540.

22              In letters written in 2015, Dr. Tezcan reported that plaintiff’s “longstanding medical

23   history” included partial absence seizures, Attention Deficit Disorder, Nocturnal Enuersis and

24   Intellectual disability which are all associated with . . . Partial Trisomy 13q.” AT 659. Dr.

25   Tezcan further reported “impairments in his understanding, remembering, and carrying out

26   complex instructions and hence the need for ongoing supervision. Due to his limited ability to
27   concentrate and focus . . . he will need extra time to perform tasks” and may need to avoid

28   multitasking and complex work-related decisions. AT 659, 661, 663.
                                                         5
 1          The ALJ weighed the opinion of Dr. Tezcan as follows:

 2                  Dr. Tezcon [sic] is a treating physician whose opinion would
                    generally be given great weight if well-supported by medically
 3                  acceptable clinical and laboratory diagnostic techniques and not
                    inconsistent with the other substantial evidence in the case record.
 4                  Dr. Tezcon noted the chromosomal disorder was characterized as
                    ‘lifelong intellectual disability resulting in impaired judgment and
 5                  reasoning ability. The claimant has impairments in understanding,
                    remembering, and carrying out complex instructions and requires
 6                  ongoing supervision. He has limited ability to concentrate and focus,
                    requires extra time to perform tasks, and may need to avoid
 7                  multitasking and tasks requiring judgments on complex work-related
                    decisions. (7F, 8F, 9F, 13F.) His opinion is supported by numerous
 8                  psychometric reports showing results consistent with borderline
                    intellectual functioning and his history of special education in school.
 9                  Additionally, the claimant is enrolled in Wayfinders a program for
                    intellectually impaired students and evidence from the program
10                  quarterly reports indicates he has some difficulty doing household
                    chores but can manage simple tasks such as planning meals,
11                  shopping for groceries, planning a budget, and accessing his bank
                    account. Additionally, he can independently take a shuttle to class.
12                  He worked at REI and Save Mart and could perform at least simple
                    tasks. Thus substantial evidence supports Dr. Tezcon’s opinion that
13                  he has limits in his ability to perform more than simple tasks or tasks
                    requiring judgments on complex work related decision.
14                  Accordingly, I assign this opinion great weight.
15   AT 31 (emphasis added).

16          Plaintiff argues that the ALJ effectively rejected Dr. Tezcan’s findings as to plaintiff’s

17   needs for “ongoing supervision” and “extra time to perform tasks,” in the RFC. In discounting

18   these findings, plaintiff argues, the ALJ relied on plaintiff’s Wayfinders work program, but failed

19   to account for the fact that plaintiff only worked for seven hours a week while living in a highly

20   structured and supported environment. See AT 312-313 (Wayfinder’s residential program
21   focused on independent living skills and employment skills, with coaches to “support students in

22   learning appropriate skills relating to living independently,” academic coaches, and vocational

23   training through “participating in work experience” on a limited basis); AT 323 (March 2016

24   Wayfinders note that plaintiff “is working at REI as part of the warehouse crew. He works twice

25   per week when the delivery truck is scheduled. His responsibilities include taking merchandise

26   out of boxes, [sorting, stocking, and cleaning]. A Job Coach is assigned to work with Jordan as
27   he learns the various tasks.”).

28          At the hearing on his disability application, plaintiff testified that he had a job coach for
                                                        6
 1   his first few weeks at REI and then continued to work there seven hours a week on his own, but

 2   never discussed the possibility of full-time work there (AT 70, 72); similarly, he initially had a

 3   job coach in his job taking tickets at a sports arena (AT 74). The coaches gave on-the-job

 4   instructions and reported on plaintiff’s progress to the vocationalist specialist at Fresno State. AT

 5   73-74. Plaintiff’s mother testified that his job reports for taking tickets at the arena were great,

 6   but “he had a lot of direction” and “he needs that guidance.” AT 84-85.

 7          Plaintiff further testified that, when taking a train, “We have other coaches in our program

 8   that help us purchase the ticket and then we just keep our ticket with us and then there’s a coach

 9   assigned to take us to the train station and they make sure we have our ticket and then we go.”

10   AT 74-75. Plaintiff testified that he would probably also have a job coach if he worked seven

11   hours a week at Buffalo Wild Wings. AT 77. His mother expressed doubt that he could work

12   there successfully, citing ongoing hygiene issues, uncontrolled eating, and drooling. AT 82-83.

13          B. Dr. Nakagawa

14          Dr. Janice Nakagawa performed a consultative exam of plaintiff in April 2016. The ALJ

15   discussed her opinion at some length:

16                  On April 29, 2016, the Disability Determination Service procured a
                    psychological evaluation of the claimant by Licensed Psychologist,
17                  Janice Nakagawa, Ph.D., who reviewed medical records, social IEP
                    reports, Dr. Tezcon’s description of claimant’s conditions,
18                  information from Wayfinders, and psychological test results. She
                    interviewed both the claimant and his mother.3
19
                    She noted on review of the records provided her that “a consistent
20                  concern was claimant may present as far higher functioning than is
                    the real case, particularly in areas of socioadaptive functioning, using
21                  independent judgment in social situations, and problem solving.” ...
                    His mother reported he is much more limited than he superficially
22                  appears. She said he continues to experience enuresis and
23

24   3
       The ALJ’s decision summarized the hearing testimony of plaintiff’s mother, writing in part: “He
     has continuing hygiene issues including failure to brush his teeth and bathe. Although he has
25   improved, she has quarterly meetings with the program coordinator and she was told he will
26   likely fail the program, as he cannot handle simple hygiene standards. . . . She opined he could
     not handle a full time job because he has processing delays, is nonverbal, and cannot read facial
27   cues. . . . He has no sensation of needing to use the restroom and has difficulty with fecal
     incontinence and cleanliness. He has no sense of smell.” AT 28; see AT 78-88.
28
                                                         7
 1                  encopresis4 and had a bowel movement in a store but that he does not
                    notice such occurrences and required reminders to change his
 2                  clothes.

 3                  ...

 4                  Dr. Nakagawa noted the claimant was adequately dressed and
                    groomed. He was oriented, and only when he began discussing
 5                  matters did his deficits become prominent. His mood was pleasant
                    and cheerful and his affect was nonlabile. His speech was relevant,
 6                  goal directed, and coherent. . . .

 7                  ...

 8                  Dr. Nakagawa diagnosed the claimant with encopresis and enuresis
                    (function of chromosome issues), mild intellectual disability, and
 9                  assessed a global functioning score of 59, which the Diagnostic and
                    Statistical Manual of Mental Disorders, 4th ed., describes a GAF
10                  score of 51-60 as indicative of moderate symptoms . . . or moderate
                    difficulty in social, occupational, or school functioning (e.g., few
11                  friends, conflicts with peers or co-workers). Functionally, she
                    opined he can handle simple job instructions, but despite how he
12                  appears ‘normal,’ he will require a supportive work environment. He
                    cannot consistently relate to coworkers and supervisors without
13                  special accommodation. He would be profoundly compromised if he
                    were to independently use judgment in dealing with the public. He
14                  can respond to usual work situations if repetitive, but one should not
                    expect he could use independent judgment. He cannot manage his
15                  own funds.

16   AT 30-31 (emphasis added), citing AT 953-959.

17          In her 2016 report, Dr. Nakagawa concluded that it was “profoundly evident” that plaintiff

18   “continues to have notable, long-term, and permanent deficits with respect to socioadaptive

19   functioning.” AT 959. “In summary, even though Claimant may be able to complete simple job

20   instructions, despite how he appears to be ‘normal,’ he will require a supportive work

21   environment. He cannot consistently relate to co-workers and supervisors without special

22   accommodations. . . . He does have notable limitations that would preclude him from being able

23   to engage in viable work behaviors in an independent way.” AT 959.

24          The ALJ assigned “some weight” to Dr. Nakagawa’s opinion, specifically “great weight

25   to her opinion that he could perform simple job instructions” but little or none to “her opinion that

26
     4
27     Encopresis, sometimes called fecal incontinence or soiling, is the repeated passing of stool
     (usually involuntarily) into clothing. https://www.mayoclinic.org/diseases-
28   conditions/encopresis/symptoms-causes/syc-20354494 (last visited 7/2/19).
                                                       8
 1   he requires a supportive work environment and would have difficulty consistently relating to

 2   coworkers.” AT 32. In discounting the second part of Dr. Nakagawa’s opinion, the ALJ

 3   reasoned:

 4                  His work at the Arena involved interactions with the public and his
                    jobs at Save Mart involved working with coworkers and he had no
 5                  reports of difficulty with such interactions, thus, her opinion he could
                    not consistently relate to coworkers is not supported by substantial
 6                  evidence.
 7   AT 32.5

 8          Plaintiff points to record evidence supporting Dr. Nakagawa’s opinion that plaintiff

 9   required a supportive work environment and would have trouble relating to coworkers. In July

10   2015, an Alta California Regional Center (ACRC) Individual Program Plan for plaintiff noted

11   that he “[h]as a short attention span and can get sidetracked easily.” AT 690. Plaintiff’s mother

12   was advised to seek a “limited conservatorship” for him through the courts. AT 689.

13          In October 2015, a Wayfinders vocational assessment of plaintiff noted “potential

14   barriers” to working, including:

15                  Has     difficulty   with     understanding    another  person’s
                    perspective/opinion, especially when he perceives a ‘wrong.’ He
16                  may become frustrated and a little argumentative.
17                  Jordan does not initiate social interactions.
18                  Short-term memory
19                  Short attention and easily sidetracked
20                  Must have others check for his ability to understand
21                  . . . He requires extra time to perform tasks. . . .
22                  Sometimes has difficulty either controlling his impulses or
                    responding appropriately to negative stimuli.
23

24
     5
       Similarly, the ALJ partially credited the opinions of State agency physicians Dr. F. Mateus and
25   Dr. S. Regan, who reviewed plaintiff’s medical records in 2014 and 2015, respectively, and
26   opined that he could perform simple, routine tasks. AT 31; see AT 106, 120-122. The ALJ
     adopted that finding but discounted the agency physicians’ additional limitation of minimal
27   contact with others, writing: “[Plaintiff] has successfully worked around other coworkers and thus
     I find no limitation in his ability to work with coworkers.” AT 33. The resulting RFC limited
28   plaintiff to simple, repetitive tasks but did not include any other nonexertional limitations.
                                                          9
 1   AT 1676.

 2            On January 28, 2016, Wayfinders filed a special incident report due to plaintiff’s slapping

 3   another Wayfinders student across the face in an argument. AT 318. The student described past

 4   “punching incidents” and other aggressive behavior by plaintiff. AT 318-319. The report noted

 5   that “Wayfinders staff will work with Jordan in understanding that his actions are a type of

 6   bullying.” Plaintiff was suspended from the program for four days. AT 319.

 7            On March 9, 2016, a Wayfinders quarterly progress report noted that plaintiff was doing

 8   well at his twice-weekly job at REI but struggled with hygiene and required multiple prompts to

 9   complete daily household chores. AT 320-324. Plaintiff underwent a psychological evaluation in

10   April 2016, in which Dr. Nakagawa concluded that, consistent with his mother’s reports, plaintiff

11   had “profoundly evident” deficits in socioadaptive functioning. AT 959.

12            The RFC requires the ALJ to consider a claimant’s ability to meet certain job demands,

13   such as physical demands, mental demands, sensory requirements, and other functions. 20 C.F.R.

14   §§ 404.1545(a), 416.945(a). Here, the RFC erroneously disregarded nonexertional limitations

15   opined by Dr. Tezcan and Dr. Nakagawa, such that the finding of nondisability is not supported

16   by substantial evidence. The RFC does not account for medical opinions and record evidence

17   that suggest one or more of the following limitations (in addition to simple, repetitive work): a

18   structured work environment, limited interaction with coworkers, limited interaction with the

19   public, additional time to complete tasks, or special workplace accommodations to account for

20   ongoing hygiene and bathroom issues. Thus plaintiff is entitled to summary judgment on this
21   claim.

22   CONCLUSION

23            With error established, the court has the discretion to remand or reverse and award

24   benefits. McAllister v. Sullivan, 888 F.2d 599, 603 (9th Cir. 1989). A case may be remanded

25   under the “credit-as-true” rule for an award of benefits where:

26                   (1) the record has been fully developed and further administrative
                         proceedings would serve no useful purpose; (2) the ALJ has
27                       failed to provide legally sufficient reasons for rejecting evidence,
                         whether claimant testimony or medical opinion; and (3) if the
28                       improperly discredited evidence were credited as true, the ALJ
                                                         10
 1                      would be required to find the claimant disabled on remand.

 2

 3   Garrison v. Colvin, 759 F.3d 995, 1020 (9th Cir. 2014). Even where all the conditions for the

 4   “credit-as-true” rule are met, the court retains “flexibility to remand for further proceedings when

 5   the record as a whole creates serious doubt as to whether the claimant is, in fact, disabled within

 6   the meaning of the Social Security Act.” Id. at 1021; see also Dominguez v. Colvin, 808 F.3d

 7   403, 407 (9th Cir. 2015) (“Unless the district court concludes that further administrative

 8   proceedings would serve no useful purpose, it may not remand with a direction to provide

 9   benefits.”); Treichler v. Commissioner of Social Sec. Admin., 775 F.3d 1090, 1105 (9th Cir.

10   2014) (“Where . . . an ALJ makes a legal error, but the record is uncertain and ambiguous, the

11   proper approach is to remand the case to the agency.”).

12          Here, the record as a whole creates serious doubt as to whether plaintiff was disabled

13   during the relevant period. On remand, the ALJ shall reevaluate the medical opinion evidence

14   and provide legally sufficient reasons for discounting any opinion as to plaintiff’s impairments

15   and/or ability to perform work-related functions. The ALJ shall question the vocational expert as

16   to any resulting RFC.

17          The court expresses no opinion regarding how the evidence should ultimately be weighed,

18   and any ambiguities or inconsistencies resolved, on remand. The court also does not instruct the

19   ALJ to credit any particular opinion or testimony. The ALJ may ultimately find plaintiff disabled

20   during the entirety of the relevant period; may find plaintiff eligible for some type of closed

21   period of disability benefits; or may find that plaintiff was never disabled during the relevant

22   period, provided that the ALJ’s determination complies with applicable legal standards and is

23   supported by the record as a whole.

24          For the reasons stated herein, this matter will be remanded under sentence four of 42

25   U.S.C. § 405(g) for further administrative proceedings.

26          For the reasons stated herein, IT IS HEREBY ORDERED that:

27          1. Plaintiff’s motion for summary judgment (ECF No. 14) is granted;

28          2. The Commissioner’s cross-motion for summary judgment (ECF No. 17) is denied; and
                                                       11
 1            3. This matter is remanded for further proceedings consistent with this order.

 2   Dated: July 12, 2019
                                                       _____________________________________
 3
                                                       CAROLYN K. DELANEY
 4                                                     UNITED STATES MAGISTRATE JUDGE

 5

 6

 7

 8

 9

10   2/hastie0898.ssi.ckd

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       12
